 Case 3:19-cv-01076-K-BN Document 42 Filed 09/21/21         Page 1 of 2 PageID 871



                  IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION

KENNETH RHODES,                           §
TDCJ No. 2105263,                         §
                                          §
             Petitioner,                  §
                                          §
V.                                        §          No. 3:19-cv-1076-K
                                          §
DIRECTOR, TDCJ-CID,                       §
                                          §
             Respondent.                  §

          ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
     RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

       The Court, adopting the findings, conclusions, and recommendation of the

United States Magistrate Judge, issued judgment dismissing Petitioner’s petition for a

writ of habeas corpus with prejudice on June 30, 2021. Doc. 33. On August 4, 2021,

Petitioner filed a Rule 60(d) motion for relief from judgment, as well as an

accompanying document entitled “Plaintiff Rhodes [sic] Writ 60-D•3/60-D•1

Motion.” Docs. 37, 38. The United States Magistrate Judge liberally construed these

filings, collectively, as a motion for relief from judgment pursuant to Federal Rule of

Civil Procedure 60(d)(1) and 60(d)(3) and issued findings, conclusions, and a

recommendation concerning the motion. Doc. 39.

       After reviewing all relevant matters of record in this case, including the

findings, conclusions, and recommendation of the United States Magistrate Judge

and any objections thereto, in accordance with 28 U.S.C. § 636(b)(1), the
 Case 3:19-cv-01076-K-BN Document 42 Filed 09/21/21         Page 2 of 2 PageID 872



undersigned District Judge is of the opinion that the findings and conclusions of the

Magistrate Judge are correct, and they are accepted as the findings and conclusions of

the Court. Thus, IT IS ORDERED that Petitioner’s Rule 60(d) motion for relief

from judgment (docs. 37 and 38) is DISMISSED WITHOUT PREJUDICE for lack

of jurisdiction as a second or successive petition. The clerk of Court is hereby

DIRECTED to open for statistical purposes a new Section 2254 case (nature of suit

530 directly assigned, per Special Order 3-251, to the undersigned and United States

Magistrate Judge David L. Horan) and to close the same based upon the dismissal of

the successive habeas petition.

      SO ORDERED.

      Signed September 21st, 2021.


                                       ____________________________________
                                       ED KINKEADE
                                       UNITED STATES DISTRICT JUDGE




                                          2
